 1
                                                                             Judge Marsha J. Pechman
 2

 3

 4

 5

 6

 7
                                       UNITED STATES DISTRICT COURT
 8
                                      WESTERN DISTRICT OF WASHINGTON
 9
     JAIME PLASCENCIA                  AND   CECELIA    Civil Action No. 2:17-cv-01505-MJP
10   PLASCENCIA,
                                                        DEFENDANT COLLINS ASSET GROUP,
11                      Plaintiffs,                     LLC ‘S OPPOSITION TO MOTION FOR
                                                        RELIEF AND FOR LEAVE TO AMEND
12                                                      COMPLAINT
               vs.
13                                                      Noted on Motion Calendar:
     COLLINS ASSET GROUP, LLC AND
14   DANIEL N. GORDON, PC D/B/A GORDON,                 November 30, 2018
     AYLWORTH & TAMI, P.C.,
15
                        Defendants.
16

17                                            INTRODUCTION
18            Defendant Collins Asset Group, LLC. (“CAG”) respectfully requests that the Court deny
19   Plaintiffs Jamie and Cecilia Plascencia’s Motion for Relief from Case Schedule Deadline and for
20   Leave to Amend Complaint.            The Plascencias cannot show good cause for violating the
21   scheduling order’s deadline to amend pleadings, as required by Federal Rule of Civil Procedure
22   16. All of the facts underlying the proposed amendments were known to the Plascencias prior to
23   the deadline. Failure to timely amend was the result of the Plascencias’ carelessness and lack of
24   due diligence.
25            Moreover, the proposed amendments would be futile, and thus even if the Plascencias
26   could establish good cause, amendment should be denied pursuant to Rule 15. The court in the
27   underlying state Collection Lawsuit has just granted summary judgment in full in favor of CAG,

     OPPOSITION TO MOTION FOR RELIEF AND FOR LEAVE TO          LEWIS BRISBOIS BISGAARD & SMITH LLP
     AMEND COMPLAINT - 1                                             1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                            Seattle, Washington 98101
                                                                              206.436.2020
     4813-8851-4176.1
 1   signing a judgment for the full outstanding balance of the Note. The court specifically rejected

 2   the Plascencias’ argument that collection of the note is time-barred, including the precise

 3   repudiation argument the Plascencias now seek to add to their complaint through amendment.

 4            Moreover, as a matter of law, the Plascencias’ repudiation theory is inapplicable to

 5   installment notes like the Note at issue here, so amendment to add this new legal theory would be

 6   futile. Likewise, CAG is indisputably the holder of the Note and thus entitled to enforce it.

 7   Thus, the Plascencias’ proposed amendments regarding whether CAG is the holder in due course

 8   are irrelevant and futile—regardless, CAG can enforce the note, and any inadvertent

 9   mischaracterization in the state Collection Lawsuit complaint had no effect on the collectability

10   of the Note or the legal rights and responsibilities of the parties.

11                                          II.     AUTHORITY

12   A.       The Plascencias Cannot Show Good Cause for Their Failure to Timely Amend As
              Required by Rule 16
13
              Federal District Courts are required to issue a scheduling order setting forth various
14
     deadlines for the administration of the case. See Fed R. Civ. P. 16(b). Among other things, the
15
     scheduling order “must limit the time to . . . amend the pleadings[.]” Fed R. Civ. P. 16(b)(3)(A).
16
              “A schedule may be modified only for good cause and with the judge’s consent.” Fed R.
17
     Civ. P. 16 (b)(4).    “Mere failure to complete discovery within the time allowed does not
18
     constitute good cause for an extension or continuance.” LCR 16(b)(5).
19
              Where a party seeks to amend a pleading after the scheduling order’s deadline has
20
     passed, the propriety of amendment is evaluated under Rule 16’s “good cause” standard. Ellis v.
21
     JPMorgan Chase & Co., No. 16-17005, 2018 U.S. App. LEXIS 24379, at *4 (9th Cir. Aug. 28,
22
     2018) (“Because Appellants’ request for leave to amend was untimely under the district court's
23
     case management order, Appellants were required to establish "good cause" for their delay.”);
24
     Johnson v. Mammoth Recreations, 975 F.2d 604, 607-08 (9th Cir. 1992) (“Once the district court
25
     had filed a pretrial scheduling order pursuant to Federal Rule of Civil Procedure 16 which
26
     established a timetable for amending pleadings that rule's standards controlled.”).
27
              Amendment is only permitted pursuant to Rule 16 if the party could not have timely
     OPPOSITION TO MOTION FOR RELIEF AND FOR LEAVE TO             LEWIS BRISBOIS BISGAARD & SMITH LLP
     AMEND COMPLAINT - 2                                                1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                               Seattle, Washington 98101
                                                                                 206.436.2020
     4813-8851-4176.1
 1   amended despite exercising due diligence. Johnson, 975 F.2d at 609. Rule 15’s liberal standard

 2   for amendment is not applicable once the deadline to amend has passed:

 3            A court's evaluation of good cause is not coextensive with an inquiry into the
              propriety of the amendment under . . . Rule 15. Unlike Rule 15(a)’s liberal
 4            amendment policy which focuses on the bad faith of the party seeking to interpose
              an amendment and the prejudice to the opposing party, Rule 16(b)'s “good cause”
 5            standard primarily considers the diligence of the party seeking the amendment.
              The district court may modify the pretrial schedule if it cannot reasonably be met
 6            despite the diligence of the party seeking the extension.

 7   Id. (internal citations and quotations omitted) (emphasis added).

 8            “Moreover, carelessness is not compatible with a finding of diligence and offers no

 9   reason for a grant of relief.” Id.

10            Here, the deadline for amendment of pleadings was February 23, 2018. The Plascencias

11   are now more than nine months beyond that deadline and cannot show good cause to amend at

12   this late date.

13            In an apparent attempt to show their diligence, the Plascencias offer a lengthy recital of

14   the discovery process, detailing their purportedly diligent efforts to conduct discovery. While

15   this one-sided account is rife with inaccuracies and mischaracterizations, ultimately that is beside

16   the point. Rule 16 does not require a general showing of diligence; rather, to establish the

17   requisite good cause, the Plascencias must show that the specifically proposed amendments

18   could not have been added at an earlier date despite due diligence. They have not, and cannot,

19   make this showing.

20            While the Plascencias’ blow-by-blow of discovery purports to show they have generally

21   been diligent in litigating this case, it utterly fails to address the real issue: why the specific

22   amendment they now propose could not have been made before the scheduling order’s deadline.

23   In reality, all of the facts and legal theories the Plascencias propose to add were, or should have

24   been, known to them prior to the February 23, 2018 deadline to amend. Therefore, they cannot

25   show good cause to amend nine months later.

26            The Plascencias’ most significant proposed amendment is the addition of a new legal

27   theory: that by allowing their home to be foreclosed upon and failing to make installment

     OPPOSITION TO MOTION FOR RELIEF AND FOR LEAVE TO           LEWIS BRISBOIS BISGAARD & SMITH LLP
     AMEND COMPLAINT - 3                                              1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                             Seattle, Washington 98101
                                                                               206.436.2020
     4813-8851-4176.1
 1   payments, the Plascencias repudiated their obligation to pay on the Note. See Second Amended

 2   Complaint for Violations of 15 USC 1692 and RCW Chapters 19.16 and 19.86 et seq.

 3   (“Proposed Amended Complaint”) ¶¶ 25, 26, 49(b), 53-55, 88-91, attached to the Declaration of

 4   Vincente Omar Barraza in Support of Motion for Relief from a Deadline and to Amend

 5   Complaint (“Barraza Decl.”) as Exhibit D. According to the Plascencias, this transformed the

 6   Note into a demand note, which was immediately collectible in full, meaning that statute of

 7   limitations began to run from the date of repudiation. See id. However, this theory (which is

 8   wholly without legal basis, as set forth below) is based entirely upon facts known to the

 9   Plascencias when this action was commenced. Since 2010 when the foreclosure took place, the

10   Plascencias have known that they had ceased making installment payments on the note and that

11   they had allowed their home to be foreclosed upon. No new facts uncovered since the passage of

12   the deadline to amend have suddenly made this theory more viable. Rather, the Plascencias have

13   merely assigned new legal significance to facts long known to them.

14            To the extent this theory has any merit, the Plascencias’ failure to include it in their

15   original complaint, or to add it before the deadline to amend, was the result of their own

16   carelessness. “[C]arelessness is not compatible with a finding of diligence and offers no reason

17   for a grant of relief.” Johnson, 975 F.2d at 609. Because with due diligence the Plascencias

18   could have timely amended their complaint to include this repudiation theory, they cannot show

19   good cause to allow amendment at this late date, as required by Rule 16. Id.

20            Likewise, the Plascencias cannot show good cause for their other proposed amendments,

21   which are also based upon facts that have been known to Plascencias since before the deadline to

22   amend.

23            The Plascencias propose to add additional details about the underlying notes, deeds of

24   trust, mortgages, original lenders, and loan servicers.     See Proposed Amended Complaint,

25   Barraza Decl. Ex. D., ¶¶ 16, 23. However, the Plascencias were parties to these loans and have

26   been aware of their details, including the related notes and deeds of trust documents, lenders, and

27   servicers, since originally borrowing in 2006. Thus, there is no reason these allegations could

     OPPOSITION TO MOTION FOR RELIEF AND FOR LEAVE TO          LEWIS BRISBOIS BISGAARD & SMITH LLP
     AMEND COMPLAINT - 4                                             1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                            Seattle, Washington 98101
                                                                              206.436.2020
     4813-8851-4176.1
 1   not have been added prior to amendment deadline.

 2            The Plascencias now wish to include allegations that their last payment on the note was

 3   made in 2009. See id. ¶ 20. However, since it was the Plascencias who made the payment,

 4   allegedly in 2009, they should have been aware of this fact for some nine years.

 5            The Plascencias’ proposed amendments also include additional allegations about the

 6   substance and dates of communications they received and sent regarding the Note. See id. ¶¶

 7   27, 29, 33, 37, 41, 42, 68(a)-(c), 85(c), 93(b); However, all of these communications took place

 8   prior to commencement of this lawsuit, so the Plascencias clearly could have added any new

 9   facts about them before the deadline to amend had passed.

10            Finally, the Plascencias seek to add allegations about the substance of the complaint in

11   the Collection Lawsuit. See id. ¶¶ 52, 68(d)-(i), 80-83, 85(a). However, that lawsuit was

12   commenced in 2017, id. ¶ 46, before the Plascencias filed this lawsuit. Thus, the Plascencias

13   were aware of the contents of the Collection Lawsuit complaint long before the deadline to

14   amend had passed.

15            Because all of the facts underlying the Plascencias’ proposed amendments were known to

16   them prior to the amendment deadline, they cannot show that these amendments could not have

17   been timely made despite due diligence. Johnson, 975 F.2d at 609. Accordingly, the Plascencias

18   cannot show good cause to modify the scheduling order’s deadline for amendment, as required

19   by Rule 16. Therefore, their motion must be denied.

20   B.       Even if Amendment Were Permitted by Rule 16, It Is Barred as Futile

21            As set forth above, the Plascencias cannot satisfy the Rule 16’s good cause requirement,

22   and thus amendment must be denied. However, even if the Plascencias could establish good

23   cause to amend nine months after the deadline, they must still obtain the Court’s leave pursuant

24   to Rule 15. See Fed. R. Civ. P. 15(a)(2).

25            While leave is generally freely given when “when justice so requires,” id., amendment

26   may nonetheless be denied if it would be futile. Smith v. Constellation Brands, Inc., 725 F.

27   App'x 504, 507 (9th Cir. 2018).

     OPPOSITION TO MOTION FOR RELIEF AND FOR LEAVE TO          LEWIS BRISBOIS BISGAARD & SMITH LLP
     AMEND COMPLAINT - 5                                             1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                            Seattle, Washington 98101
                                                                              206.436.2020
     4813-8851-4176.1
 1            The court in the Collection Lawsuit has just granted summary judgment in full in favor of

 2   CAG, signing a judgment for the full amount prayed for in the complaint and dismissing the

 3   Plascencias defenses, including statute of limitations. This clearly suggests that the Plascencias’

 4   legal theories, including those addressed by the proposed amendments, are without merit, and

 5   thus amendment would be futile. Moreover, because these issues have been decided against the

 6   Plascencias in another legal action involving the same parties, they will be collaterally estopped

 7   from relitigating those issues here.

 8            1.        Repudiation

 9            As explained above, the Plascencias seek to add a new legal theory through amendment:

10   that they effectively repudiated their obligations on the Note, which, combined with their failure

11   to make installment payments, constituted a total breach. According the Plascencias, this total

12   breach converted the Note from an installment note to a demand note, meaning that the statute of

13   limitations began to run on the entire outstanding balance at the time of repudiation in 2010. The

14   Plascencias conclude that, because collection of the note was time-barred when Defendants

15   began their collection efforts, Defendants violated the Washington Consumer Protection Act and

16   the federal Fair Debt Collection Practices Act. However, the state court in the collection action

17   has rejected this argument, finding that the Note is not time-barred.

18            In support of this legal theory, Plaintiffs rely upon Colwell v. Eising, specifically noting

19   that the court in that case relied upon Restatement (Second) of Contracts § 253. Proposed

20   Amended Complaint, Barraza Decl. Ex. D, ¶ 54 (citing Colwell v. Eising, 118 Wn.2d 861, 868,

21   827 P.2d 1005, 1009 (1992)). However, unlike the instant matter, Colwell did not involve an

22   installment promissory note—a crucial distinction. As Colwell notes, pursuant to Restatement

23   (Second) of Contracts § 253, generally “repudiation following partial breach by non-performance

24   is to be treated as a total breach.” Id. at n.4. However, this rule is inapplicable to installment

25   promissory notes, like the Note at issue here. Rather Restatement (Second) of Contracts § 243

26   governs installment notes:

27            Where at the time of the breach the only remaining duties of performance are
              those of the party in breach and are for the payment of money in installments not
     OPPOSITION TO MOTION FOR RELIEF AND FOR LEAVE TO            LEWIS BRISBOIS BISGAARD & SMITH LLP
     AMEND COMPLAINT - 6                                               1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                              Seattle, Washington 98101
                                                                                206.436.2020
     4813-8851-4176.1
 1              related to one another, his breach by non-performance as to less than the whole,
                whether or not accompanied or followed by a repudiation, does not give rise to a
 2              claim for damages for total breach.

 3   Restat 2d of Contracts, § 243(3) (2nd 1981) (emphasis added). The Restatement offers a further

 4   illustration to clarify this rule:

 5              A borrows $10,000 from B and promises to repay with interest in ten monthly
                installments. A unjustifiably fails to pay the first four installments. B has a claim
 6              against A merely for damages for partial breach for non-payment of the four
                unpaid installments. The result is the same even if A repudiates by telling B that
 7              he will not make the payments.

 8   Id., Illustration 4.

 9              Here, “the only remaining duties of performance” is the Plascencias’ duty to make

10   installment payments. Id. Thus, the Plascencias’ failure to make installment payments, even if

11   accompanied by repudiation, did not constitute a breach of their obligations to make future

12   installment payments. Rather, any cause of action for future payment only accrues as each

13   payment becomes due. That is, the statute of limitations runs for each installment payment

14   individually. Because the cause of action for future payments did not accrue at purported

15   repudiation1, the statute of limitations did not begin to run on the portion of the Note that was not

16   yet overdue. Indeed, the court in the underlying Collection Lawsuit specifically rejected the

17   Plascencias’ identical repudiation argument, holding that collection on the Note is not time-

18   1
         CAG disputes that the Plascencias ever repudiated their obligations under the Note. Repudiation is defined as
19              (a) a statement by the obligor to the obligee indicating that the obligor will commit a breach that
                would of itself give the obligee a claim for damages for total breach under § 243, or
20
                (b) a voluntary affirmative act which renders the obligor unable or apparently unable to perform
21              without such a breach.

22   Restat 2d of Contracts, § 250.
          The Plascencias do not allege that they ever made any statement that they intended to breach their entire
23   obligation under the Note. Merely missing installment payments and allowing their home to be foreclosed upon is
     not a “voluntary affirmative act” that rendered the Plascencias unable or apparently unable to make future
24   installment payments. Foreclosure extinguished the Note’s security, making it an unsecured promissory note.
     However, foreclosure had no effect on the Plascencias obligation or ability to make installment payments on that
25   Note. Likewise, defaulting on some installment payments did not render the Plascencias unable to make future
     payments. They could have resumed payments on the Note at any time.
26
         Subpart (b) is not intended to apply to the failure to make payment; rather, it would apply where the seller of
27   breached a contract for the sale of nonfungible goods by selling those goods to another buyer—thereby rendering
     performance impossible.

     OPPOSITION TO MOTION FOR RELIEF AND FOR LEAVE TO                       LEWIS BRISBOIS BISGAARD & SMITH LLP
     AMEND COMPLAINT - 7                                                          1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                                         Seattle, Washington 98101
                                                                                           206.436.2020
     4813-8851-4176.1
 1   barred.

 2             Because the Plascencias’ repudiation theory is inapplicable to the Note at issue,

 3   amendment to add this theory would be futile and should therefore be denied.

 4             2.       Holder in Due Course

 5             The Plascencias further seek to amend their complaint to add allegations that CAG was

 6   not a holder in due course of the Note, as alleged in the Collection Lawsuit complaint. The

 7   Plascencias allege that this alleged misstatement somehow affects CAG’s ability to collect on the

 8   note. However, it is undisputed that CAG is the Note’s holder. As the holder, CAG is entitled to

 9   enforce the note. Fed. Fin. Co. v. Gerard, 90 Wn. App. 169, 177, 949 P.2d 412, 415 (1998);

10   Bavand v. OneWest Bank, 196 Wn. App. 813, 844–45, 385 P.3d 233, 249 (2016), as modified

11   (Dec. 15, 2016). CAG has the legal authority to enforce the note, which is the only salient issue.

12   Thus, to the extent the Collection Lawsuit complaint incorrectly characterizes CAG as the holder

13   in due course, that drafting error is immaterial and has no bearing the elements of the

14   Plascencias’ causes of action in this case. Regardless, CAG has the legal authority to enforce the

15   Note, so any misstatement about its status as holder in due course did not mislead the Plascencias

16   about CAG’s authority to collect on the Note. As such, such a misstatement would not constitute

17   a violation of the CPA or FDCPA. Thus, the Plascencias proposed amendment is futile.

18                                        III.    CONCLUSION
19             For the foregoing reasons, CAG respectfully requests that the Court deny Plaintiffs’

20   Motion for Relief from Case Schedule Deadline and for Leave to Amend Complaint.

21             /////

22             ////

23             ///

24             //

25             /

26
27

     OPPOSITION TO MOTION FOR RELIEF AND FOR LEAVE TO          LEWIS BRISBOIS BISGAARD & SMITH LLP
     AMEND COMPLAINT - 8                                             1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                            Seattle, Washington 98101
                                                                              206.436.2020
     4813-8851-4176.1
 1   DATED this 28th day of November, 2018              LEWIS BRISBOIS BISGAARD & SMITH LLP

 2

 3                                                      By:      s/Ethan A. Smith
                                                           Kathleen A. Nelson, WSBA #22826
 4
                                                             Ethan A. Smith, WSBA #50706
 5                                                           1111 Third Avenue, Suite 2700
                                                                Seattle, Washington 98101
 6                                                                    (206) 436-2020
                                                           Kathleen.Nelson@lewisbrisbois.com
 7                                                          Ethan.Smith@lewisbrisbois.com
                                                    Attorneys for Defendant Collins Asset Group, LLC
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

     OPPOSITION TO MOTION FOR RELIEF AND FOR LEAVE TO          LEWIS BRISBOIS BISGAARD & SMITH LLP
     AMEND COMPLAINT - 9                                             1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                            Seattle, Washington 98101
                                                                              206.436.2020
     4813-8851-4176.1
 1                                   DECLARATION OF SERVICE

 2            I hereby certify that on November 28, 2018 I electronically filed the foregoing with the
 3
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
 4
     attorneys of record.
 5
      Counsel for Plaintiff                               via U.S. Mail, first class, postage prepaid
 6    Christina L. Henry                                  via Legal Messenger Hand Delivery
      Henry Degraaff & McCormick, PS                      via Facsimile (206) 400-7609
 7
      1833 N 105th Street, Suite 203                      via U.S.D.C. CM/ECF
 8    Seattle, WA 98133                                   via Email:
      (206) 330-0595                                    chenry@hdm-legal.com
 9    WSBA #31273                                       hdmecf@gmail.com
                                                        mainline@hdm-legal.com
10    Counsel for Plaintiff                               via U.S. Mail, first class, postage prepaid
11    V. Omar Barraza                                     via Legal Messenger Hand Delivery
      Barraza Law, PLLC                                   via Facsimile (206) 933-7863
12    14245-F Ambaum Blvd SW                              via U.S.D.C. CM/ECF
      Burien, WA 98166                                    via Email:
13    (206) 933-7861                                     omar@barrazalaw.com
      WSBA #43589                                        admin@barrazalaw.com
14                                                       vobarraza@gmail.com
15
      Counsel for Defendant Daniel N. Gordon,            via U.S. Mail, first class, postage prepaid
16    PC dba Gordon, Aylworth & Tami, P.C.               via Legal Messenger Hand Delivery
      Peter D. Eidenberg, WSBA #40923                    via Facsimile (503) 796-0699
17    Robert E. Sinnott, WSBA # 46170                    via U.S.D.C. CM/ECF
      Keating Jones Hughes, P.C.                         via Email:
18
      200 SW Market Street, Suite 900                   peidenberg@keatingjones.com
19    Portland, OR 97201-5743                           phamilton@keatingjones.com
       (503) 222-9955                                   rsinnott@keatingjones.com
20

21                                                 s/Tami L. Foster
22                                                 Tami L. Foster
                                                   Tami.Foster@lewisbrisbois.com
23

24

25

26
27

     OPPOSITION TO MOTION FOR RELIEF AND FOR LEAVE TO           LEWIS BRISBOIS BISGAARD & SMITH LLP
     AMEND COMPLAINT - 10                                             1111 Third Avenue, Suite 2700
     USDC WD WA CAUSE NO. 2:17-cv-01505-MJP                             Seattle, Washington 98101
                                                                               206.436.2020
     4813-8851-4176.1
